UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7563


BENJAMIN A. SIFRIT,

                Petitioner – Appellant,

          v.

JOHN   A.   ROWLEY,  Warden,  North  Branch  Correctional
Institution; DOUGLAS F. GANSLER, Attorney General of the
State of Maryland,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02327-RDB)


Submitted:   June 28, 2011                    Decided:    July 8, 2011


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin A. Sifrit, Appellant Pro Se.       Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin      A.     Sifrit    seeks       to    appeal        the    district

court’s    order    denying      relief    on    his   28    U.S.C.      § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent    “a    substantial       showing         of     the   denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating          that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El      v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Sifrit has not made the requisite showing.

Accordingly,       we    deny    a   certificate        of       appealability,       deny

Sifrit’s request for appointment of counsel, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented        in    the     materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3